David H. Savidge, Esq. Pro Hac Vice, CO # 38658
Bryan E. Kuhn, Counselor at Law, P.C.
1660 Lincoln Street Suite 2330
Denver, Colorado 80264
Phone Number: (303) 424-4286
Fax Number: (303) 425-4013
E-mail: David.Savidge@beklegal.com
Attorney for Plaintiff Beverly Lancaster

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF ALASKA

BEVERLY LANCASTER, an individual,            )
                                             )
                   PLAINTIFF,                )
v.                                           )
                                             )
THE DEPARTMENT OF VETERANS                   )
AFFAIRS;                                     )
                                             )
ROBERT WILKIE, in his official capacity as   )
SECRETARY OF THE DEPARTMENT OF               )
VETERANS AFFAIRS;                            )
                                             )
UNITED STATES DEPARTMENT OF                  )
VETERANS AFFAIRS, ALASKA VA                  )
HEALTHCARE SYSTEM AT JUNEAU,                 )
ALASKA;                                      )
                                             )
UNITED STATES OF AMERICA;                    )
                                             )
BOBBIE HJELMGREN, in her official and        )
individual capacity, and                     )
                                             )
DERRICK WILSON, in his official and          )
individual capacity,                         )
                                             )
                   DEFENDANTS.               )    Case No.


          VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL



Lancaster v. Dep’t of Veterans Affairs, Case No.:
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 1 of 19
       COMES NOW the Plaintiff, BEVERLY LANCASTER, by and through her

undersigned counsel at the law offices of Bryan E. Kuhn, Counselor at Law, P.C., and

submits her Verified Complaint against Defendants UNITED STATES DEPARTMENT

OF VETERANS AFFAIRS, ROBERT WILKIE, THE UNITED STATES OF

AMERICA, BOBBIE HJELMGREN, and DERRICK WILSON, alleging as follows:

                                   INTRODUCTION

       1.   This is an employment discrimination and retaliation suit brought by a former

employee of Defendant UNITED STATES DEPARTMENT OF VETERANS AFFAIRS

(hereinafter “VA”) and the UNITED STATES OF AMERICA, who was harassed and

ultimately terminated from her employment in violation of state and federal law. Plaintiff

complained of about the inappropriate and harassing actions of her co-worker and was

ignored. She again about the inappropriate and harassing actions of her co-worker and

was accused of misconduct and terminated.

       2.   Plaintiff asserts claims of harassment, discrimination, and retaliation on the

basis of her gender in violation of Title VII of the Civil Rights Act of 1964, as amended

42 U.S.C. § 2000e et seq. (“Title VII”). Plaintiff further asserts claims of harassment,

discrimination, and retaliation on the basis of her gender under Alaska Stat. § 18.80.200,

et seq. Finally, Plaintiff asserts state law claims against Defendants for promissory

estoppel.




                                             2
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 2 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
                                          PARTIES

         3.   The Plaintiff, BEVERLY LANCASTER (hereinafter “Plaintiff” or “Ms.

Lancaster”), is a citizen of Juneau County who presently resides at 9029 Rosedale Street,

Juneau, Alaska 99803.

         4.   The Defendant, UNITED STATES DEPARTMENT OF VETERANS

AFFAIRS, (hereinafter “VA”) is an executive department of the United States pursuant

to U.S.C. § 201, et. seq. with its headquarters at the Veteran Affairs Building, 810

Vermont Avenue NW Washington, D.C., whose agent for the purpose of service of

process is, located at Washington, D.C.

         5.   The Defendant, ROBERT WILKIE, in his official capacity as SECRETARY

OF THE DEPARTMNET OF VETERANS AFFAIRS is the Secretary of the United

States Department of Veterans Affairs whose agent for the purpose of service of process

is the Office of the General Counsel located at 810 Vermont Ave. NW, Washington, DC

20420.

         6.   The Defendant, UNITED STATES DEPARTMENT OF VETERANS

AFFAIRS, ALASKA VA HEALTHCARE SYSTEM AT JUNEAU, ALASKA

(hereinafter “Alaska VA”) is a medical facility under the direct control and direction of

the VA whose agent for the purpose of service of process is the Office of Chief Counsel

(644/200) located at 650 E. Indian School Rd., Bldg. 24, Phoenix, AZ 85012.

         7.   The Defendant, UNITED STATES OF AMERICA (hereinafter “USA”) is

the federal government whose agent for whose agent for the purpose of service of process



                                             3
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 3 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
is the Attorney General of the United States located at U.S. Department of Justice, 950

Pennsylvania Avenue, NW, Washington, DC 20530-0001.

       8.   The Defendant, BOBBIE HJELMGREN is an employee of Defendants

UNITED STATES, VA, and ALASKA VA. She was at all times relevant to the

allegations of this Complaint Plaintiff’s direct supervisor.

       9.   The Defendant, DERRICK WILSON is an employee of Defendants UNITED

STATES, VA, and ALASKA VA. He was at all times relevant to the allegations of this

Complaint Plaintiff’s co-worker.

                             JURISDICTION AND VENUE

       10. This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1331,

because the instant action revolves around federal questions arising between the Parties

including Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3(a),

2000e-16, 5 U.S.C. 2302, and 29 C.F.R. 1614.408. This Court has jurisdiction over

Plaintiff’s claims brought under Alaska state law pursuant to 28 U.S.C. § 1367(a) because

they are so related to claims in the action within this Court’s original jurisdiction that

they form part of the same case or controversy under Article III of the United States

Constitution.

       11. The Court has supplemental jurisdiction over the state law claims pursuant to

28 U.S.C. § 1367.

       12. Venue is proper in the instant case under 28 U.S.C. §1391(e) as Defendants

are officers of the United States and its agencies acting under legal authority and a



                                              4
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 4 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
substantial part of the events and/or omissions giving rise to the claims occurred in the

District of Alaska.

          13. At all relevant times, Plaintiff was an “employee”, as set forth in 42 U.S.C. §

2000e(b) of Title VII and Alaska Stat. § 18.80.200, et seq.

          14. At all relevant times, Defendants were covered by the definitions of

“employer” set forth in 42 U.S.C. § 2000e(f) of Title VII and Alaska Stat. § 18.80.200, et

seq.

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

          15. Plaintiff satisfied her statutory obligation to exhaust administrative remedies

by timely filing a formal Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on September 11, 2017, regarding the

discriminatory conduct of Defendants complained of herein.

          16. On February 26, 2020, Plaintiff received the Notice of Right to Sue from the

EEOC and brings her Verified Complaint within ninety (90) days of having received that

notice.

                                FACTUAL ALLEGATIONS

          17. On March 6, 2017, Plaintiff began working for the Governmental Defendants

at the Alaska VA in Juneau, Alaska, as an Advanced Medical Support Assistant

(hereinafter “AMSA”), subject to the terms of Defendant Alaska VA, VA, and USA’s

February 10, 2017 Offer Letter and other on-boarding documentation and agreements

entered into by the Parties.



                                                5
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 5 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
       18. The bulk of Plaintiff’s work consisted of working in a coordinated care

delivery clinic and performing clerical duties, customer service and other duties as

assigned for the proper and treatment of patients.

       19. Throughout her employment, Plaintiff performed her duties satisfactorily.

       20. Defendant WILSON was hired at the same time as Plaintiff for the same

position.

       21. Plaintiff and Defendant WILSON were sent to the Alaska VA at Anchorage,

Alaska for two weeks of initial training for their AMSA position from approximately

March 6, 2017 through March 20, 2017.

       22. During the Anchorage training period, Defendant WILSON attempted on

several occasions to enter Plaintiff’s automobile uninvited. Plaintiff refused to allow him

to enter the vehicle.

       23. As a result of these unwanted attempts, Plaintiff rented a much smaller

vehicle to dissuade Defendant WILSON’s conduct since he is approximately 6 feet 5

inches in height and would have a difficult time entering such a small vehicle.

       24. In response to Plaintiff’s responses to Defendant WILSON, Defendant

WILSON stated that Plaintiff “would live to regret this decision.”

       25. During the same training period, a front desk reception employee of their

hotel in Anchorage informed Plaintiff that Defendant WILSON repeatedly attempted to

obtain Plaintiff’s room number from the front desk personnel.




                                             6
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 6 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
       26. Once Plaintiff and Defendant WILSON returned to their posts at the Alaska

VA in Juneau, Defendant WILSON continued his sexually harassing behavior interfering

with Plaintiff’s ability to do the work required.

       27. Plaintiff also learned that Defendant WILSON had a pre-existing and

friendly relationship with Defendant HJELMGREN resulting from his prior employment

at Alaska VA as a security guard.

       28. When Plaintiff complained to Defendant HJELMGREN that Defendant

WILSON was yelling at her due to his own errors regarding patient appointment

scheduling, Defendant HJELMGREN told Plaintiff to “let him cool off.” This conduct

continued during Plaintiff’s tenure with Alaska VA.

       29. Defendant WILSON’s harassing conduct included without limitation

approaching and entering Plaintiff’s office and openly attempting to convince her to have

sexual relations with him, blowing kisses, purchasing gifts that Plaintiff told him she did

not want and were inappropriate, arguing with her, angrily and aggressively demanding

to know why she was making him “look bad” by being friendly to her co-workers and

patients, and unplugging Plaintiff’s work computer so that she could not complete work

properly.

       30. Defendant WILSON’s sexually harassing conduct primarily took place while

their direct supervisor, Defendant HJELMGREN, was out of the office.

       31. Defendant HJELMGREN was out of the office for days at a time at least

once each month.



                                              7
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 7 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
         32. When Plaintiff confronted Defendant WILSON asking him why he continued

to make such lewd, angry and harassing comments and behaviors, he responded,

“Because it makes my d**k hard.”

         33. Plaintiff confronted Defendant WILSON about his offensive conduct and

statements. Defendant WILSON responded by asking Plaintiff who would believe her if

she reported the conduct.

         34. Plaintiff reported Defendant WILSON’s conduct to Edward Williams, a

social worker at the Alaska VA.

         35. Plaintiff reported Defendant WILSON’s conduct to Michael Addo, an LPN at

the Alaska VA.

         36. Plaintiff reported Defendant WILSON’s conduct to Venus Woods, an LPN at

the Alaska VA who assisted Plaintiff in an unsuccessful attempt to move her desk to

avoid Defendant WILSON’s ability to see her during the workday.

         37. The Alaska VA maintains a Patient Advocate and other patient feedback

tools.

         38. Defendant WILSON instructed several patients to lodge formal complaints

against Plaintiff with the Alaska VA’s patient feedback system.

         39. On or about June 20, 2017, Plaintiff asked Defendant HJELMGREN to allow

Plaintiff to move out of her office and give it to Defendant WILSON.

         40. Defendant HJELMGREN asked why Plaintiff wished to give her office to

Defendant WILSON.



                                            8
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 8 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
       41. Plaintiff informed Defendant HJELMGREN that she was asking this because

she hoped it would reduce Defendant WILSON’s sexual harassment or he would finally

leave her alone completely.

       42. Defendant HJELMGREN refused Plaintiff’s request stating that she “had to

keep an eye on him.”

       43. On or about July 10, 2017, Defendant WILSON entered Plaintiff’s office.

Defendant HJELMGREN out of the office at the time. Defendant WILSON proceeded to

angrily interrogate Plaintiff asking again why she was trying to make him “look bad” by

interacting pleasantly with her co-workers. Plaintiff stated that she did not wish to speak

with him and rose to leave her office. Defendant WILSON, who is approximately 6 feet

5 inches tall, blocked Plaintiff’s exit. Defendant WILSON pushed Plaintiff back up

against the wall of her office and pressed his body against her. Defendant WILSON’s

body was pressed up against Plaintiff’s breasts.

       44.   That same day, Plaintiff telephoned Mr. Williams who promised to call her

back the next morning. He never returned Plaintiff’s call as he promised.

       45. Because Defendant HJELMGREN was out of the office, Plaintiff could not

discuss the assault with her.

       46. When Defendant HJELMGREN returned to the office approximately four

days later, on or about July 14, 2017, Plaintiff discussed the assault with her. Defendant

HJELMGREN took no notes and did not record the meeting.

       47. On or about July 25, 2017, Defendant HJELMGREN entered Plaintiff’s

office with Defendant WILSON. Defendant HJELMGREN eventually asked Defendant

                                             9
         Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 9 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
WILSON to leave. Defendant HJELMGREN then told Plaintiff that her services were no

longer needed.

        48.     Plaintiff discussed her complaints with a counselor on or about July 27,

2017.

        49. On August 10, 2017, Defendant HJELMGREN met with Plaintiff and her

union representative. Defendant HJELMGREN informed Plaintiff that she would be

needed for two more weeks making her last day of work August 25, 2017.

        50. At the August 10, 2017 meeting, Plaintiff asked Defendant HJELMGREN if

she was sure that she wanted Plaintiff to work an additional two weeks since the reason

Defendant HJELMGREN gave for her termination was incompetence.

                                FIRST CLAIM FOR RELIEF
                        (Violations of Title VII – Willful Discrimination)

        51. Plaintiff incorporates by reference paragraphs 1 through 50 as if fully set

forth herein.

        52. Plaintiff belongs to a protected class based on her sex.

        53. Plaintiff was qualified for the job with Defendant.

        54. Defendant fired Plaintiff despite her qualifications and Defendant WILSON’s

clear violations of Alaska VA’s policies against sexual harassment.

        55. Defendant was motivated to discriminate against Plaintiff, in part, by its

attitudes about her gender.

        56. Defendant’s actions toward Plaintiff were done knowingly and intentionally

or with reckless disregard of her rights.


                                               10
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 10 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
       57. Defendant’s conduct discriminated against Plaintiff on the basis of her

gender in violation of Title VII.

       58. As a direct, proximate and foreseeable result of the Defendant’s intentional

actions in this regard, the Plaintiff suffered damages, including lost wages and benefits,

diminished reputation and other pecuniary losses, and emotional pain and suffering,

mental anguish, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

                            SECOND CLAIM FOR RELIEF
                       (Violations of Title VII – Sexual Harassment)

       59. Plaintiff incorporates by reference paragraphs 1 through 58 as if fully set

forth herein.

       60. While employed with Defendants Alaska VA, VA and USA, Plaintiff was

subjected to harassment by Defendant WILSON on account of her sex.

       61. The sexual harassment was both objectively and subjectively offensive and

severe.

       62. The conduct was unwelcomed and was directed at Plaintiff because of her

gender.

       63. The conduct was sufficiently severe and/or pervasive so as to alter the terms

and conditions of Plaintiff’s employment by creating a hostile work environment under

both a subjective and objective standard.

       64. Plaintiff took reasonable steps to report the sexual harassment to her

supervisor, Defendant HJELMGREN, and others at Alaska VA.

       65. Defendants Alaska VA, VA and USA failed to take reasonable actions to


                                             11
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 11 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
stop the sexual harassment despite knowing of the harassment.

       66. Defendants WILSON, HJELMGREN, Alaska VA, VA and USA conduct

violated 42 U.S.C. § 2000e-3(a) of Title VII.

       67. As a direct, proximate, and foreseeable result of Defendant’s intentional

violations of Plaintiff’s rights under Title VII, the Plaintiff has suffered damages in an

amount to be proven at trial.

                             THIRD CLAIM FOR RELIEF
                           (Violations of Title VII – Retaliation)

       68. Plaintiff incorporates by reference paragraphs 1 through 67 as if fully set

forth herein.

       69. Plaintiff participated in statutorily protected opposition to Title VII

discrimination by complaining about harassment based on her sex.

       70. As a result of Plaintiff’s protected opposition to harassment, Defendants

WILSON, HJELMGREN, Alaska VA, VA, and USA retaliated against her by subjecting

her to less favorable terms and conditions of employment as described in this Complaint,

including termination.

       71. Defendants WILSON, HJELMGREN, Alaska VA, VA, and USA’s actions

taken against Plaintiff were done knowingly and intentionally or with reckless disregard

of her rights.

       72. Defendants WILSON, HJELMGREN, Alaska VA, VA, and USA’s conduct

violated 42 U.S.C. § 2000e-3(a) of Title VII.




                                             12
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 12 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
       73. As a direct, proximate and foreseeable result of the Defendant’s intentional

actions in this regard, the Plaintiff suffered damages, including lost wages and benefits,

diminished reputation and other pecuniary losses, and emotional pain and suffering,

mental anguish, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

                            FOURTH CLAIM FOR RELIEF
           (Violations of the Alaska Stat. § 18.80.200, et seq.- Discrimination)

       74. Plaintiff incorporates by reference paragraphs 1 through 73 as if fully set

forth herein.

       75. All Defendants and each of them, Defendants’ employees, and agents

unlawfully discriminated against Plaintiff by harassing her during the course of her

employment because of her sex.

       76. The actions of all Defendants and each of them were unlawful, intentional,

willful, and done in reckless disregard of Plaintiff’s legal rights as protected by the

Alaska Stat. § 18.80.200, et seq.

       77. Plaintiff demonstrated a pattern of opposition to the unlawful harassment,

retaliation, and discrimination that she experienced based upon her sex while employed

by Defendant.

       78. The conduct of all Defendants and each of them as described herein

constituted a discriminatory or unfair employment practice in violation of Alaska Stat. §

18.80.200, et seq.




                                              13
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 13 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
       79. As a direct, proximate and foreseeable result of the intentional actions of all

Defendants and each of them in this regard, the Plaintiff suffered damages, including lost

wages and benefits.

                               FIFTH CLAIM FOR RELIEF
          (Violations of the Alaska Stat. § 18.80.200, et seq. – Sexual Harassment)

       80. Plaintiff incorporates by reference paragraphs 1 through 79 as if fully set

forth herein.

       81. Plaintiff was subjected to harassment by all Defendants and each of them on

account of her sex.

       82. The sexual harassment was both objectively and subjectively offensive and

severe.

       83. The sexual harassment was sufficiently severe or pervasive that it amounted

to a change in the terms and conditions of Plaintiff’s employment creating a hostile work

environment.

       84. Plaintiff filed a complaint with the appropriate authority in the workplace.

       85. All Defendants and each of them failed to initiate a reasonable investigation

and take prompt remedial action.

       86. Defendant’s conduct as described herein constituted a discriminatory or

unfair employment practice in violation of Alaska Stat. § 18.80.200, et seq.

       87. As a direct, proximate and foreseeable result of the Defendant’s intentional

actions in this regard, the Plaintiff suffered damages, including lost wages and benefits.




                                             14
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 14 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
                                SIXTH CLAIM FOR RELIEF
                (Violations of the Alaska Stat. § 18.80.200, et seq. - Retaliation)

       88. Plaintiff incorporates by reference paragraphs 1 through 88 as if fully set

forth herein.

       89. Plaintiff engaged in statutorily protected opposition to harassment by

complaining about the treatment she was experiencing and the policy violations of her

co-worker.

       90. As a result of Plaintiff’s protected opposition to discrimination, Defendant

retaliated against her by subjecting her to less favorable terms and conditions of

employment, including termination.

       91. The actions taken by all Defendants and each of them against Plaintiff were

done knowingly and intentionally or with reckless disregard of her rights.

       92. A reasonable employee would have found said actions to be materially

adverse.

       93. There is a causal connection between the protected activity of complaining

and the materially adverse action.

       94. The conduct of all Defendants and each of them as described herein

constituted a discriminatory or unfair employment practice in violation of Alaska Stat. §

18.80.200, et seq.

       95. As a direct, proximate and foreseeable result of the Defendant’s intentional

actions in this regard, the Plaintiff suffered damages, including lost wages and benefits.




                                                15
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 15 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
                          SEVENTH CLAIM FOR RELIEF
                               (Breach of Contract)

       96. Plaintiff incorporates by reference paragraphs 1 through 95 as if fully set

forth herein.

       97. Plaintiff and Defendants Alaska VA, VA, and USA entered into an

employment agreement whereby Defendants Alaska VA, VA, and USA promised not to

discriminate on the basis of gender by way of its company policies or retaliate against

employees for filing discrimination complaints.

       98. The employment agreement entered into between the parties set forth each

party’s rights, duties, and obligations upon which the employment relationship was to

continue.

       99. Employees were to report discrimination and harassment, whether observed

or experienced, to a supervisor, member of management, or human resources

representative.

       100. Plaintiff performed her part of the agreement by satisfactorily performing in

her position and reporting her concerns and claims of sexual harassment to her

supervisors, management, and Defendant’s Human Resources representative.

       101. All Defendants and each of them breached the Parties’ employment

agreement by discriminating against the Plaintiff on the basis of her gender, and by

retaliating against her following the Plaintiff’s complaints about harassment and

discrimination in the workplace, which breach has resulted in damages to Plaintiff in an

amount to be determined at trial.


                                            16
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 16 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
                              NINTH CLAIM FOR RELIEF
                                 (Promissory Estoppel)

       102. Plaintiff incorporates by reference paragraphs 1 through 101 as if fully set

forth herein.

       103. Plaintiff and Defendants Alaska VA, VA, and USA entered into an

employment agreement whereby Defendant promised not to discriminate on the basis of

gender and not to retaliate against Plaintiff for making complaints about harassment or

discrimination.

       104. Defendants Alaska VA, VA, and USA should reasonably have expected

Plaintiff would consider these promises as a commitment from Defendant.

       105. In reasonable reliance upon the Defendants Alaska VA, VA, and USA’s

promises not to discriminate against Plaintiff and to not retaliate against her, Plaintiff

remained working for Defendants Alaska VA, VA, and USA and did not actively seek

other employment, to Plaintiff’s detriment.

       106. Injustice can only be avoided by enforcement of the Defendants Alaska VA,

VA, and USA’s promises and commitments to maintain a workplace free of gender-based

harassment and retaliation.

                                 REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for a judgment to be entered in her

favor and against all Defendants and each of them, and Order the following relief:

                a. Front pay and benefits in lieu of reinstatement;

                b. Back pay, benefits, and other economic losses;


                                              17
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 17 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
             c. Compensatory damages, including but not limited to those for emotional
                distress;

             d. Liquidated damages on all claims allowed by law;

             e. Punitive and exemplary damages as allowed by law;

             f. Relevant statutory damages;

             g. Pre-judgment and post-judgment interest at the highest lawful rate;

             h. Attorney fees and costs of this action, including expert witness fees, as
                available by law; and,

             i. Any such further relief allowable by law or as justice requires.

                                    JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable in the instant action.

Respectfully submitted on May 20, 2020.

                                       David H. Savidge, Esq.
                                       BRYAN E. KUHN, COUNSELOR AT LAW, P.C.
                                       Attorneys for Plaintiff Beverly Lancaster


                                       /s/ David Holt Savidge
                                       David H. Savidge, Esq. Pro Hac Vice, CO # 38658
                                       1660 Lincoln Street, Suite 2330
                                       Denver, Colorado 80264
                                       (p) (303) 424-4286 (f) (303)425-4013
                                       David.Savidge@beklegal.com




                                             18
        Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 18 of 19
Lancaster v. Dep’t of Veterans Affairs, Case No.:
Case 3:20-cv-00111-JWS Document 1 Filed 05/20/20 Page 19 of 19
